United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Sacramento, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1920
Issued: January 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 27, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ October 5, 2007 and May 6, 2008 merit decisions concerning the
termination of her compensation and the Office’s June 4, 2008 decision denying her claim for
consequential injuries. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation effective October 5, 2007 on the grounds that she had no residuals after that date
of her accepted employment injuries, lumbar sprain and intervertebral lumbar disc disorder; and
(2) whether appellant met her burden of proof to establish that she sustained a gastrointestinal or
hip condition due to her accepted employment injuries.

FACTUAL HISTORY
In late 2006 the Office accepted that appellant, then a 36-year-old mail carrier, sustained
a lumbar sprain and intervertebral lumbar disc disorder due to her exposure over an extended
period to repetitive jolting and jarring while driving a rural mail vehicle. Appellant stopped
work on September 28, 2006 and the Office paid her compensation for periods of partial and
total disability. She periodically performed light-duty work for the employing establishment.
In several brief reports dated between October and December 2006, Dr. Curtis Rogers, an
attending Board-certified orthopedic surgeon, indicated that appellant had a lumbosacral sprain
and lumbar discogenic disease with myelopathy and posited that she could continue with lightduty work.1 In a January 31, 2007 report, he indicated that appellant had seen an orthopedic
surgeon who did not recommend surgery but noted that she complained of intolerable pain.
Dr. Rogers diagnosed thoracolumbar strain and lumbosacral strain with some discogenic features
and recommended work restrictions. In a February 8, 2007 report, he indicated that appellant
had thoracolumbar and lumbosacral strains and spasms with some myelopathy symptoms,
discogenic disease symptoms especially going down the right leg and some significant sacral
pain.
A February 27, 2007 emergency room record noted that appellant complained of severe
abdominal pain radiating to her back. The record contained a diagnosis of anemia secondary to
possible gastrointestinal bleeding. On March 1, 2007 Dr. Isaac Furaji, an attending Boardcertified gastroenterologist, performed an upper endoscopy with biopsies which found a small
hiatal hernia, an ulcer and evidence of prior gastric bypass. In an April 3, 2007 report, he
indicated that appellant had a gastric ulcer induced by nonsteroidal anti-inflammatory drugs
including Diclofenac and Ibuprofen.
In a March 15, 2007 report, Dr. David Rollins, an attending Board-certified orthopedic
surgeon, stated that appellant reported persistent low back radiating into the right leg more than
the left with tingling of the right third, fourth, and fifth toes and tingling of her bilateral fourth
and fifth fingers. He diagnosed lumbar strain and stated the magnetic resonance imaging testing
results did not appear to coincide with any of her symptoms. Dr. Rollins stated that appellant
was temporarily totally disabled pending a neurosurgical evaluation.
In an April 2, 2007 report, Dr. John Emery III, an attending Board-certified
neurosurgeon, stated that the findings of diagnostic testing were unremarkable and that appellant
did not have radiculopathy, myelopathy, pseudoclaudication or a picture consistent with
discogenic pain. In an April 6, 2007 report, Dr. Rollins stated that appellant had a lumbar strain
and could return to limited-duty work with no stooping or bending and no lifting, pulling, or
pushing over 10 pounds.

1

The record contains diagnostic testing from January 2007 showing that appellant had spondylolisthesis at L5-S1.
Dr. Rogers initially prescribed Vicodin, Ibuprofen and Flexeril for appellant’s pain, but in December 2006 he
switched her medication to Diclofenac and in January 2007 he placed her on Trazodone and Endocet or Percocet for
her pain.

2

In a June 20, 2007 report, Dr. Aubrey Swartz, a Board-certified orthopedic surgeon who
served as an Office referral physician, described appellant’s medical history, including
diagnostic testing. He stated that magnetic resonance imaging and bone scan testing were both
unremarkable. Dr. Swartz indicated that on examination appellant had no back spasms but did
have tenderness. He opined that appellant had no disc herniation and only had Grade 1
spondylolisthesis and apophyseal joint degenerative changes at L5-S1 which were preexisting.
Dr. Swartz advised that examination findings in 2006 and January 2007 were essentially
objectively negative. He opined that appellant’s work caused only a temporary aggravation of
the spondylolisthesis and that such aggravation ceased no later than December 8, 2006.
Dr. Swartz completed a work restriction form, indicating some restrictions with regard to
operating a motor vehicle and pushing, pulling and lifting, but stated that these restrictions were
on the basis of the preexisting spondylolisthesis.
In a September 5, 2007 letter, the Office advised appellant that it proposed to terminate
her compensation, both for wage loss and medical benefits, on the basis of Dr. Swartz’s report.
It advised appellant that she had 30 days to provide evidence if she contested that proposed
termination. In an October 2, 2007 letter, appellant disagreed with the proposed termination and
stated that she was providing medical evidence about her stomach problems resulting from
Dr. Rogers’s treatment. She submitted a September 6, 2007 report in which Dr. Rollins
indicated that she continued to have back problems.
In an October 5, 2007 decision, the Office terminated appellant’s compensation effective
October 5, 2007 on the grounds that she had no residuals after that date of her accepted
employment injuries, lumbar sprain and intervertebral lumbar disc disorder. It based its
termination on Dr. Swartz’s report.
Appellant requested a hearing before an Office hearing representative. At the hearing
held on February 28, 2008 she testified that she did not currently have a back condition but
instead had gastrointestinal and hip conditions that she contended were consequential to her
accepted back condition. Appellant explained that she had a gastrointestinal condition with three
surgeries caused by drugs prescribed by Dr. Rogers for her back condition and she had a hip
condition caused by physical therapy prescribed for her back condition. She claimed that her hip
condition was now affecting her sciatic nerve.
In an April 11, 2008 report, Dr. Scott C. Hennes, an attending family practitioner,
indicated that he was concerned about her bleeding gastric ulcer. He stated:
“[Appellant] has a history of gastric bypass surgery and was put on antiinflammatories including Diclofenac. She presented to my office in February of
2007 with profound anemia of 5.1. [Appellant] was directly admitted to the
hospital on February 27, 2007. An endoscopy by Dr. Furaji was done which
showed a gastric ulcer. [Appellant] received multiple transfusions to improve her
hemoglobin. Fortunately, she is stable. My concern is that [appellant] was given
anti-inflammatories in a post gastric bypass patient is contraindicated and believe
this needs to be addressed by the Board in this lady’s management. She will be
on continuous Proton Pump inhibitors and has been advised to avoid antiinflammatories completely.”

3

In a June 4, 2008 decision, the Office denied appellant’s consequential injury claim on
the grounds that she did submit sufficient rationalized medical evidence to show that she
sustained a gastrointestinal or hip condition due to her accepted employment injuries.
LEGAL PRECEDENT -- ISSUE 1
Under the Federal Employees’ Compensation Act,2 once the Office has accepted a claim
it has the burden of justifying termination or modification of compensation benefits.3 The Office
may not terminate compensation without establishing that the disability ceased or that it was no
longer related to the employment.4 The Office’s burden of proof includes the necessity of
furnishing rationalized medical opinion evidence based on a proper factual and medical
background.5
ANALYSIS -- ISSUE 1
The Office accepted that appellant, then a 36-year-old mail carrier, sustained a lumbar
sprain and intervertebral lumbar disc disorder due to her exposure over an extended period to
repetitive jolting and jarring while driving a rural mail vehicle. It terminated appellant’s
compensation effective October 5, 2007 based on a June 20, 2007 report of Dr. Swartz, a Boardcertified orthopedic surgeon who served as an Office referral physician.
The Board finds that the weight of the medical evidence is represented by the thorough,
well-rationalized opinion of Dr. Swartz. The June 20, 2007 report of Dr. Swartz establishes that
appellant had no disability due to her accepted employment injuries after October 5, 2007.
Dr. Swartz stated that magnetic resonance imaging and bone scan testing were both
unremarkable and, on examination, appellant had no back spasms but did exhibit tenderness. He
opined that appellant had no disc herniation and only had Grade 1 spondylolisthesis and
apophyseal joint degenerative changes at L5-S1 which were preexisting condition. Dr. Swartz
further indicated that examination findings in 2006 and January 2007 were essentially
objectively negative.
The Board has carefully reviewed the opinion of Dr. Swartz and notes that it has
reliability, probative value and convincing quality with respect to its conclusions regarding the
relevant issue of the present case. Dr. Swartz provided a thorough factual and medical history
and accurately summarized the relevant medical evidence.6 He provided medical rationale for
his opinion by explaining that appellant’s work caused only a temporary aggravation of her
spondylolisthesis and that such aggravation ceased no later than December 8, 2006. Dr. Swartz
2

5 U.S.C. §§ 8101-8193.

3

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

4

Id.

5

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

6

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1957).

4

explained that appellant’s continuing need for work restrictions was due to her preexisting
spondylolisthesis and not her work-related injuries.
The record contains reports from 2007 of Dr. Rollins and Dr. Rogers, two attending
Board-certified orthopedic surgeons, which indicate that appellant continued to have back
complaints. Some of these reports contained a diagnosis of lumbar sprain. However, these
reports are of limited probative value on the relevant issue of the present case in that they do not
provide a fully rationalized medical opinion that appellant continued to have residuals of her
accepted employment injuries.7 For these reasons, the Office properly relied on the opinion of
Dr. Swartz to terminate appellant’s compensation.
LEGAL PRECEDENT -- ISSUE 2
It is an accepted principle of workers’ compensation law that when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that flows
from the injury is deemed to arise out of the employment, unless it is the result of an independent,
intervening cause attributable to the employee’s own intentional conduct.8
ANALYSIS -- ISSUE 2
Appellant alleged that she sustained gastrointestinal and hip conditions due to her
accepted employment injuries. She claimed that she had a gastrointestinal condition caused by
drugs prescribed by Dr. Rogers for her back condition and that she had a hip condition caused by
physical therapy prescribed for her back condition.
The record contains a February 27, 2007 emergency room record indicating that appellant
complained of severe abdominal pain radiating to her back. The record contained a diagnosis of
anemia secondary to possible gastrointestinal bleeding. On March 1, 2007 Dr. Furaji, an
attending Board-certified gastroenterologist, performed an upper endoscopy with biopsies which
found a small hiatal hernia, an ulcer and evidence of prior gastric bypass. In an April 3, 2007
report, Dr. Furaji indicated that appellant had a gastric ulcer induced by nonsteroidal antiinflammatory drugs including Diclofenac and Ibuprofen. In an April 11, 2008 report,
Dr. Hennes, an attending family practitioner, expressed concern about the effects of antiinflammatory drugs, including Diclofenac, on appellant’s stomach.
The Board notes that, although these reports suggest a connection between antiinflammatory drugs prescribed for appellant’s back condition and her gastrointestinal problems,
the record lacks a rationalized medical report establishing such a connection. Dr. Furaji merely
stated that appellant had a gastric ulcer induced by nonsteroidal anti-inflammatory drugs
including Diclofenac and Ibuprofen.
He did not describe appellant’s longstanding
gastrointestinal problems in any detail or explain how they were related to such drugs. Such
rationale is especially necessary as appellant underwent several gastrointestinal surgeries prior to
7

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (finding that a medical opinion not fortified by medical
rationale is of little probative value).
8

John R. Knox, 42 ECAB 193, 196 (1990).

5

suffering the accepted employment injuries. Appellant did not submit any medical evidence
linking her hip problems to the accepted employment injuries. For these reasons, the Office
properly denied appellant’s claim for consequential injuries.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation effective October 5, 2007 on the grounds that she had no residuals after that date
of her accepted employment injuries, lumbar sprain and intervertebral lumbar disc disorder. The
Board further finds that appellant did not meet her burden of proof to establish that she sustained
a gastrointestinal or hip condition due to her accepted employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
June 4 and May 6, 2008 and October 5, 2007 decisions are affirmed.
Issued: January 22, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

